Order entered June 2, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-00999-CR

                         JACKY SCOTT GARRETT, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-81797-2012

                                        ORDER
      The Court GRANTS appellant’s May 29, 2015 motion to substitute counsel.

      We ORDER the Clerk of the Court to list Robert N. Udashen as appellate counsel.


                                                  /s/   ADA BROWN
                                                        JUSTICE